PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/364,367
Filing Date: 26 Mar 2019
Appellant(s): Resetco et al.

__________________
Marylou Lavoie
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 5/8/21.

Initially the Examiner would like to make the following points.

The claims were subject to a restriction requirement and an election of species requirement as found in the paper dated 5/18/20.  The elected species in claim 1 is directed to a silicone polymer functionalized with amine and carboxylic acid groups.  As such claims 1 to 3, 6, 13, 21 and 24 are currently under consideration with claims 4, 5, 7 to 12, 14 to 20, 22 and 23 being withdrawn from consideration as being directed to a non-elected species and/or group.  Note that examination is based on the claims dated 10/27/20 as the after final amendment was not entered.

The language “for three dimensional printing” is a future intended use clause.  A recitation of the intended use of the claimed invention must result in a structural differ-ence between the claimed invention and the prior art in order to patentably distinguish 
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 II.
As this applies to the instant application note that the claimed material is fully defined by the functionalized silicone polymer as claimed.  The only thing required by the claimed printing material is a functionalized silicone polymer.  The future intended use does not appear to result in any structural difference such that a functionalized silicone polymer (functionalized with amine and carboxylic acid groups as the elected species) would appear to meet the claimed material.

	The properties in claim 1 (starting with the final wherein clause), claim 2 and new claim 24 appear to be properties that are inherently present in the functionalized silicone polymer that defines the material such that any silicone that anticipates the material of claim 1 will likewise inherently possess these properties.  For instance, while claim 1 indicates that the hardness is determined by the selection as claimed, this does not require any particular selection of concentration or hardness such that this does not impart any specific additional limitation to the claims.  In claim 2 the “characteristic of hardening without requiring ultraviolet irradiation” is a property that the skilled artisan would recognize to be present in an amine or carboxylic acid functionalized siloxane as both of these groups are reactive groups that can undergo subsequent crosslinking or curing reaction with a crosslinking or curing agent. Finally the two stage curing process in claim 24 is inherently associated with the silicone polymer such that a silicone polymer meeting the material of claim 1 will also possess this characteristic.
	
	The Examiner would also like to address appellants’ summary of claimed subject matter.  This states that the three dimensional materials are powders but this is NOT a .

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/31/20 from which the appeal is taken is being maintained by the examiner.


The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 to 3, 6, 13, 21 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The Examiner cannot find support for the term “dry” as found in the instant claims.  This word is not found in the specification and is not used to describe the functionalized silicone polymer as required by claim 1.  As such this is considered to be new matter.

Claims 1 to 3, 6, 13, 21 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	It is unclear what is intended by the term “dry” as found in amended claim 1.  For instance this could mean an absence of water or other liquid, or it could mean that it is in dried form, such as after applied to a substrate and dried. From the remarks filed with the amended claims dated 10/27/20 it appears that appellants are trying to use this term to mean that the silicone polymer is a powder but this is in no way clear from the term “dry”.  Powder and dry have different meanings.  Furthermore such an interpretation lacks support from the specification.  The specification makes reference to powders in 
	Since it appears that the inventors are trying to give a limited and specific mean-ing to this term that is not found in the specification, and since the Examiner has shown that the term “dry” can have different meanings, it is unclear what breadth to give this term.

Claims 1 to 3, 6, 13, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. USPGPub 2017/0355824.1
	Feng et al. teach compositions of an aminosiloxane polymer.  See for instance paragraphs 27 and on, particularly paragraphs 33 and 35.  These are functionalized silicone polymers.  In fact these are silicone polymers functionalized with a combination of carboxylic acid and amine groups meeting the functionalized silicone that is the claimed material.  
	With regard to the limitation “dry”, while it is unclear what weight to give this term, as noted above, the Examiner draws attention to paragraph 47 which states that the aminosiloxane polymer can be a solid, which meets the requirement for “dry”.  Note that it can be a gel or an elastomer as well, both of which also appear to meet the term dry.  Also note that paragraph 47 teaches a film which is formed by pouring the aminosilox-ane polymer onto a substrate and dried.
	In addition to that noted supra regarding the term “dry” please see the working examples, for instance in paragraphs 87 and 88, in which an aminosiloxane component is functionalized with maleic acid to form a gel.  There is no water present such that one can considered this product to be dry.
	In view of the above, the “dry” material of claim 1 is fully taught by Feng et al.


	On the other hand, regarding whether or not the aminosiloxane polymer in Feng et al. is capable of the claimed future intended use (three dimensional printing) please note that the polymer can be a solid or an elastomer (which is how the material in para-graph 49, instant Example 1, is described).  As such the functionalized silicone in Feng et al. is able to form a powder which can be used in three dimensional printing.  This addresses the issue of “if structure is capable of performing the intended use, even if the use is not disclosed in the prior art, then the intended use clause does not lend any patentable distinction”. 
	For claim 2 note that this a property that will be inherently met by the siloxane polymer in Feng et al., particularly since the functionalized silicones are the same.  In addition see paragraph 47 shows that a film can be formed by drying, which indicates the characteristic of hardening without UV irradiation.
	For claims 3 and 21, note that this is shown in paragraphs 33 and 35, among others.  See also the working examples, starting in paragraph 85.
	For claim 6, in addition to that found in paragraphs 33 and 35, see paragraph 17 which teaches methyl as a preferred R group and paragraph 4 which teaches that “a” can be 0 or 1.  This corresponds to an aminoethylaminopropyl methylsiloxane dimethyl-siloxane copolymer or an aminopropylmethylsiloxane-dimethyl siloxane copolymer.  Paragraphs 33 and 35 show the amino siloxane functionalized with maleic anhydride and itaconic anhydride.  This meets the requirement of claim 6.  See also the working examples which use such a siloxane and anhydrides.
	 For claim 13 see the first polymer shown in paragraph 41 which is a functional-ized silicone polymer.  This is in combination with a second silicone polymer which is an amino siloxane.  Considering this polymer in view of the teachings in paragraph 17 of methyl as a preferred group and the teaching in paragraph 4 that “a” can be 0, as well 
	For claim 24 note that this is a property that will be inherently present in the siloxane of Feng et al. since it is structurally and chemically the same as that claimed.  In addition note that intermolecular interactions of the functional groups occur (paragraphs 4, 41) and further curing occurs during drying (which can be considered by chemical or thermal curing).  
	In this manner each of the instant claims is fully anticipated by Feng et al.

Claims 1 to 3, 6, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schorzman et al. USPGPub 2008/0004414.
	Schorzman et al. teach hydrophilic siloxane polymers.  Of particular importance please see the polymers in paragraphs 37 and 38.  This is a functionalized silicone poly-mer.  More specifically this is an aminopropyl-methylsiloxane dimethylsiloxane copoly-mer that has been further functionalized with itaconic anhydride.  See also Example 1.  This is the same functionalized silicone polymer as found in claims 1, 3, 6 and 21.  
	Regarding the term “dry” please note that Example 1 removes the solvent and while the final product is an oil it can be considered “dry” as any water or other liquid has been removed.
	In this manner the claimed dry material comprising a functionalized silicone polymer is fully met.
	Again, the claimed material is fully defined by the functionalized silicone polymer therein.  Schorzman et al. teach such a functionalized polymer, including the specific elected species.  This does not teach applicants’ future intended use but this is not necessary for anticipation as the claimed material is defined by the functionalized silicone polymer which is fully and structurally met by the prior art.  
	On the other hand, regarding whether the aminosiloxane polymer in Schorzman et al. is capable of the claimed future intended use (three dimensional printing) note that the polymer is a liquid. In instant paragraph 49, Example 1, a liquid amine functionalized silicone copolymer is used to form a material used in three dimensional printing.  As such the functionalized silicone in Schorzman et al. is likewise able to form a powder 
	For claim 2 note that this a property that will be inherently met by the siloxane polymer in Schorzman et al., particularly since the functionalized silicones are the same. On the other hand note that these polymers are used to form medical devices as found in paragraphs 39 and on by crosslinking.  As such this material has the characteristic of hardening without requiring UV irradiation.
	For claim 24 note that this is a property that will be inherently present in the siloxane of Schorzman et al. since it is structurally and chemically the same as that claimed.  In addition note that intermolecular interactions of the functional groups occur (bottom of paragraph 38) and further curing occurs during heating (paragraphs 53, 74).

(2) Response to Argument

1. 	For the lack of written description (i.e. new matter) rejection appellants refer to Examples 1 and 2 which show a material that is dried.  The materials in Examples 1 and 2, though, are hardened elastomeric materials (as described in paragraph 49) that are silica filled crosslinked amino siloxanes (crosslinking will necessarily occur as the liquid amino siloxane having a viscosity of 300-500 cSt. forms the hardened elastomeric material).  This is different from a functionalized silicone polymer.  Note that the silica in these two examples is not the functionalized silica that is an option for the material of claim 1. These examples do not appear to show a dry functionalized silicone polymer; rather, they reflect an elastomeric, filled product formed from the functionalized silicone polymer.  These two examples are not sufficient to support for the language in claim 1 that the material comprising the functionalized silicone polymer be dry.  Furthermore Example 3 does not lend any support to this language as this is directed to a silica.  This does not lend any support for the functionalized silicone polymer being dry.

	As such these arguments have been considered but are not deemed persuasive.

2. 	For the indefinite rejection, appellants’ remarks have been considered but are not deemed persuasive.  Appellants intend for the word dry to mean powder but this is not at all clear from the claimed language or even from the specification.  The Examiner notes, for instance, that she has offered different meanings for the term dry, as the skill-ed artisan can understand this word to mean a lack of water or to be a dried coating or devoid of solvent. Appellants have not addressed these alternative interpretations or indicated why one skilled in the art would only consider the term dry to mean a powder.  
	Reading this term in view of the specification does not provide the limiting defini-tion intended by appellants.  For instance the word powder is only used in the specifica-tion under the Background section.  Appellants’ reliance on Examples 1 and 2 for this issue is misplaced as these examples do not indicate that the dried product is a powder.  There simply is nothing in the specification that supports the argument that the dry material is necessarily a powdered material.  	
	Note that this lack of clarity is reflected in the prior art rejections as well, as the prior art shows a “dry” material that is lacking water and a “dry” material that is a solid material but not necessarily in powdered form.  If the Examiner and appellants cannot agree on what is intended by “dry” as used in these claims and it raises questions as to the breadth of the claims for prior art purposes, the term cannot be considered definite.
	As such these arguments have been considered but are not deemed persuasive.

3. 	Regarding the rejection over Feng et al. the Examiner notes that the arguments are not consistent with the actual claim language.  It is argued that the claims “clarify” 
	Furthermore the statement that Feng teaches fluid compositions ignores the fact that the rejection specifically refers to teachings in Feng et al. that the composition can be a solid, gel or elastomer. None of these are fluids, none contain water or other liquids and each can be considered “dry”.  
	Appellants state that Feng is silent as to hardness but note that the claims do not require any specific hardness.
	In short appellants appear to import a limitation into the claims that simply is not there.  Appellants ignore the fact that the term “dry” can have different meanings than that which they desire.  

4. 	Regarding the rejection over Schorzman et al., note that the arguments are not consistent with the actual claim language.  It is argued that the claims “clarify” that the material is a dry powder but the Examiner cannot stress enough that the claims do not require a powder, that the term dry does not equal a powder and that the term dry can have meanings other than powder.  While the prior art siloxane is a liquid it must only be capable of being for three dimensional printing and there is nothing that indicates that the materials in Schorzman et al. cannot be used in a subsequent manner in three dimensional printing.  Note for instance that in Example 1 a liquid is subsequently used for three dimensional printing.  The claimed material is defined by what it comprises which is only a functionalized silicone polymer.  This polymer is the same as that found in the prior art.
	It is argued that an oil is not considered “dry” with respect to three dimensional printing materials.  Please note, though, that, that this argument is directed to the future intended use of the material and not to the material per se.  Furthermore, as noted above, an oil can be used for three dimensional printing if it undergoes reaction or appropriate modification as Example 1 shows an oil that is subsequently used in three dimensional printing.  The oil in the working examples is an amine functional silicone 
	Appellants state that Schorzman et al. is silent as to hardness but note that the claims do not require any specific hardness.
	In short appellants appear to import a limitation into the claims that simply is not there.  Appellants ignore the fact that the term “dry” can have different meanings than that which they desire.  


(3) Summary

In conclusion the Examiner notes the following.  
.  
Appellants have not argued why or how the functionalized silicone polymer in Feng et al., a silicone polymer that appears to be the same as that found in the instant claims, is not capable of being used in three dimensional printing.  They do not even argue that there is a structural difference between the siloxane polymer in Feng et al. and that in the claims.  
Appellants provide a brief reference to the intended use in their traversal of the Schorzman et al. rejection by stating that an oil is not a dry powder for three dimension-al printing; however, they do not provide any rationale as to why an oil is not capable of being used in a subsequent manner for such a utility.  Again note that the instant examples show an oil that is subsequently used in three dimensional printing, i.e. that an oil can be a material for three dimensional printing.  The traversal does not even argue that there is a structural difference between the siloxane polymer in Schorzman eta l. and that in the claims.
From MPEP 2111.02 II., 
The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."

Appellants do not specifically address the rejection of any of the dependent claims such that these claims stand or fall with independent claim 1.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Margaret Moore
/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Conferees:
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the specific rejection title for both the Feng et al. and the Schorzman et al. rejections in the office action dated 12/31/20 did not include claim 24, the body of both rejections makes specific reference to claim 24 and addresses the limitation therein such that it is evident that claim 24 is embraced by these rejections.  The Examiner notes that appellants’ response makes no mention of this unintentional oversight.